Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Harry Northrup, Jr., appeals the district court’s order dismissing his petition for removal of his state criminal pros*212ecution for various traffic violations. While the district court properly concluded it lacked jurisdiction over the case, see City of Greenwood v. Peacock, 384 U.S. 808, 826-28, 86 S.Ct. 1800, 16 L.Ed.2d 944 (1966), the proper disposition upon a determination of the lack of subject matter jurisdiction is to remand the case to the state court, rather than dismiss the action. See 28 U.S.C. §§ 1446(c)(3), (4), 1447(c) (2006); accord Hunt v. Lamb, 427 F.3d 725, 727 (10th Cir.2005) (holding that, when the district court concluded that removal was improper, “it was required by 28 U.S.C. § 1447(c) to remand the action to state court”).
Accordingly, we vacate the district court's dismissal order and remand this case to the district court with instructions to remand the case to the state court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.